Stewart, J.,
delivered the opinion of the Court.
This action is against the appellee, as a stockholder in the Chandelier Manufacturing Company of Baltimore.
No question is made as to his liability as such, but the objection is to certain items in the account of the appellants as not properly recoverable under the pleadings in the case.
The declaration being for goods bargained and sold and no count for work and labor, the testimony must necessarily be confined to matters relevant to this issue, and there was no error in the ruling in the first exception.
The claim of 8105.56 for certain castings ready to be shipped when the agent of the company countermanded the shipment, was a legitimate charge as for goods bargained and sold and properly recoverable under the issue.
There was evidence that their castings were placed in boxes ready for shipment at the time the agent gave notice not to ship them until further ordered.
This was constructive acceptance and delivery, and constituted the appellants the bailees thereof.
The appellants’ first prayer was objectionable, referring to work and labor as well as goods bargained and sold *600embraced in tbe account, and his second prayer, affected with the .vice of the first, could not be granted, although the claim referred to therein of $105.56 was properly chargeable under the issue, as we have said.
(Decided 24th July, 1878.)
The appellee’s prayers were calculated to mislead the jury, and ought not to have been granted.
Judgment reversed, and new trial ordered.